DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks page 7 line 16, filed 17 Nov 2020, with respect to claim 1 have been fully considered and are persuasive. The rejection of 17 Aug 2020 has been withdrawn.
Applicant’s arguments, see Remarks page 7 line 18, filed 17 Nov 2020, with respect to claim 19 have been fully considered and are persuasive. The rejection of 17 Aug 2020 has been withdrawn.
Applicant’s arguments, see Remarks page 7 line 26, filed 17 Nov 2020, with respect to claim(s) 11 and 22 have been fully considered and are persuasive. The rejection of 17 Aug 2020 has been withdrawn.
The examiner acknowledges that new claims (28-31) contain objected material from originally filed claim 16 and intervening claim 15.
Allowable Subject Matter
Claim(s) 1-16, 19 and 22-31 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400.  The examiner can normally be reached on Monday-Friday 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        



/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        06 May 2021